Fill in this information to identify your case:


United States Bankruptcy Court for the:

WESTERN DISTRICT OF NEW YORK, ROCHESTER DIVISION

Case numberof known)                                                         Chapter       11

                                                                                                                            ❑   Check if this an amended
                                                                                                                                filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                               04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtors name and the case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtors name                  Seisenbacher Inc.

2.   All other names debtor
     used in the last 8 years
                                  First Last
     Include any assumed          Seisenbacher Rail Interiors
     names, trade names and
     doing business as names


3.   Debtors federal Employer
     Identification Number    XX-XXXXXXX
     (EIN)


4.   Debtors address               Principal place of business                                     Mailing address, if different from principal place of
                                                                                                   business

                                                                                                   175 Humboldt St
                                  175 Humboldt St Ste 250 Rochester, NY 14                         Ste 250
                                                                                                   Rochester, NY 14610-1058
                                   Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                   Monroe                                                          Location of principal assets, if different from principal
                                  County                                                           place of business


                                                                                                   175 Humboldt St Ste 250 Rochester, NY
                                                                                                   14610-1058
                                                                                                   Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                ■   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                   ❑   Partnership (excluding LLP)

                                   ❑   Other. Specify:




               Case 2-21-20022,                Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                                          Main Document , Page 1 of 53
Debtor    Seisenbacher Inc.                                                                            Case number (if known)
          Name


7.   Describe debtor's business        A. Check one:
                                       ❑   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                       ❑   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                       ❑   Railroad (as defined in 11 U.S.C. § 101(44))
                                       ❑   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                       ❑   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                       ❑   Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                       ■   None of the above

                                       B. Check all that apply
                                       ❑ Tax-exempt entity (as described in 26 U.S.C. §501)
                                       ❑   Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                       ❑   Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.govifour-digit-national-association-naics-codes.
                                                3323

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                       ❑   Chapter 7
     debtor filing?
                                       ❑   Chapter 9

     A debtor who is a "small          ■   Chapter 11. Check all that apply.
     business debtor" must check
     the first sub-box. A debtor as                         ■    The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of operations,
     subchapter V of chapter 11                                  cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the
     (whether or not the debtor is a                             procedure in 11 U.S.C. § 1116(1)(B).
     "small business debtor) must
                                                            ■    The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts
     check the second sub-box.
                                                                 (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to proceed
                                                                 under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance
                                                                 sheet, statement of operations, cash-flow statement, and federal income tax return, or if any of these
                                                                 documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                            ■    A plan is being filed with this petition.
                                                            ❑    Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                            ❑    The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                 Form 201A) with this form.
                                                            ❑    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       ❑   Chapter 12


9.   Were prior bankruptcy         ■ No.
     cases filed by or against the
     debtor within the last 8      ❑ Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number

10. Are any bankruptcy cases           ■   No
    pending or being filed by a
    business partner or an             ❑ Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known

                 Case 2-21-20022,                 Doc 1,     Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
 Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 2
                                                            Main Document , Page 2 of 53
Debtor   Seisenbacher Inc.                                                           Case number (if known)
         Name




                Case 2-21-20022,     Doc 1,     Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy               page 3
                                               Main Document , Page 3 of 53
Debtor   Seisenbacher Inc.                                                                           Case number (if known)
         Name


11. Why is the case filed in    Check all that apply:
    this district?
                                ■        Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                ❑        A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or      ■   No
    have possession of any
    real property or personal   ❑ Yes.        Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate aftention?                      Why does the property need immediate aftention? ( Check all that apply.)
                                              ❑ It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                              ❑ It needs to be physically secured or protected from the weather.
                                              ❑ It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                              ❑ Other
                                              Where is the property?
                                                                                Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                              ❑ No
                                              ❑ Yes.    Insurance agency
                                                        Contact name
                                                        Phone


         Statistical and administrative information

13. Debtor's estimation of                Check one:
    available funds
                                          ■   Funds will be available for distribution to unsecured creditors.
                                          ❑ After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of         ❑ 1-49                                              ❑ 1,000-5,000                               ❑ 25,001-50,000
    creditors                   ❑ 50-99                                             ❑ 5001-10,000                               ❑ 50,001-100,000
                                ■ 100-199                                           ❑ 10,001-25,000                             ❑ More than100,000
                                ❑ 200-999

15. Estimated Assets            ❑ $0 - $50,000                                      ❑   $1,000,001 - $10 million                ❑   $500,000,001 - $1 billion
                                ❑ $50,001 - $100,000                                ❑   $10,000,001 - $50 million               ❑   $1,000,000,001 - $10 billion
                                ■ $100,001 - $500,000                               ❑   $50,000,001 - $100 million              ❑   $10,000,000,001 - $50 billion
                                ❑ $500,001 - $1 million                             ❑   $100,000,001 - $500 million             ❑   More than $50 billion


16. Estimated liabilities       ❑   $0 - $50,000                                    ■   $1,000,001 - $10 million                ❑   $500,000,001 - $1 billion
                                ❑   $50,001 - $100,000                              ❑   $10,000,001 - $50 million               ❑   $1,000,000,001 - $10 billion
                                ❑   $100,001 - $500,000                             ❑   $50,000,001 - $100 million              ❑   $10,000,000,001 - $50 billion
                                ❑   $500,001 - $1 million                           ❑   $100,000,001 - $500 million             ❑   More than $50 billion




                Case 2-21-20022,                Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                                           Main Document , Page 4 of 53
Debtor    Seisenbacher Inc.                                                                               Case number (if known)
          Name


          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on       January 19, 2021
                                                    MM / DD / YYYY


                              X   Is/ Andrew Callahan                                                            Andrew Callahan
                                  Signature of authorized representative of debtor                               Printed name

                                  Title   Chief Executive Officer




18. Signature of attorney     X   Is/ Christopher Desiderio                                                       Date January 19, 2021
                                  Signature of attorney for debtor                                                     MM / DD / YYYY

                                  Christopher Desiderio
                                  Printed name

                                  Nixon Peabody LLP
                                  Firm name



                                  437 Madison Ave
                                  New York, NY 10022-7001
                                  Number, Street, City, State & ZIP Code


                                  Contact phone                                      Email address         cdesiderio@nixonpeabody.com


                                  1181007
                                  Bar number and State




                 Case 2-21-20022,              Doc 1,       Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 5
                                                           Main Document , Page 5 of 53
            Fill in this information to identify the case:

 Debtor name         Seisenbacher Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK, ROCHESTER DIVISION

 Case number(if known)
                                                                                                                                         ❑   Check if this is an
                                                                                                                                             amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                           04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
the debtor's name and case number (if known).

 Part 1:       Income

1. Gross revenue from business

      ❑     None.

          Identify the beginning and ending dates of the debtor's fiscal year,                  Sources of revenue                           Gross revenue
          which may be a calendar year                                                         Check all that apply                          (before deductions and
                                                                                                                                             exclusions)

          For prior year:                                                                       ■   Operating a business                              $5,427,019.59
          From 1/01/2020 to 12/31/2020
                                                                                                ■   Other   Scrap Metal


          For year before that:                                                                 ■   Operating a business                              $5,662,619.99
          From 1/01/2019 to 12/31/2019                                                                      Scrap Metal, NYS
                                                                                                ■   Other   Tax Refund


          For the fiscal year:                                                                  ■   Operating a business                              $1,912,248.05
          From 1/01/2018 to 12/31/2018                                                                      Scrap Metal, NYS
                                                                                                ■   Other   Tax Refund

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and
   royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      ■     None.

                                                                                                Description of sources of revenue            Gross revenue from
                                                                                                                                             each source
                                                                                                                                             (before deductions and
                                                                                                                                             exclusions)

 Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)

      ❑     None.

          Creditor's Name and Address                                      Dates                    Total amount of value      Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 1
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
              Case 2-21-20022,                     Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 6 of 53
 Debtor       Seisenbacher Inc.                                                                          Case number (if known)



       Creditors Name and Address                                          Dates                  Total amount of value        Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Advanced Laser Services                                     11/05/2020                         $7,560.06        0 Secured debt
                                                                                                                               ❑ Unsecured loan repayments
                                                                                                                               •   Suppliers or vendors
                                                                                                                               ❑   Services
                                                                                                                               ❑   Other


       3.2.
               Cameron Manufacturing & Design                              11/13/2020                        $14,876.89        0 Secured debt
               PO Box 478                                                                                                      ❑ Unsecured loan repayments
               Horseheads, NY 14845-0478                                                                                       •   Suppliers or vendors
                                                                                                                               ❑   Services
                                                                                                                               ❑   Other


       3.3.
               Excellus Health Plan - Group                                11/3/2020,                        $25,077.92        ❑   Secured debt
                                                                           12/02/2020                                          ❑ Unsecured loan repayments
                                                                                                                               ❑ Suppliers or vendors
                                                                                                                               •   Services
                                                                                                                               ❑   Other


       3.4.
               Humboldt St. Properties                                     10/19/20,                         $41,598.01        ❑ Secured debt
               175 Humboldt St Ste 200                                     11/9/20,                                            ❑ Unsecured loan repayments
               Rochester, NY 14610-1061                                    11/16/20                                            ❑ Suppliers or vendors
                                                                                                                               ❑   Services
                                                                                                                               •   Other   Rent/Utilities

       3.5.
               Intech Funding Corp.                                        11/16/20,                         $20,462.00        ❑   Secured debt
                                                                           12/14/20,                                           •   Unsecured loan repayments
                                                                           1/7/21
                                                                                                                               ❑   Suppliers or vendors
                                                                                                                               ❑   Services
                                                                                                                               ❑   Other


       3.6.
               Performance Powder Coating                                  11/10/2020,                        $7,003.91        ❑   Secured debt
               5085 Route 353                                              12/03/2020                                          ❑ Unsecured loan repayments
               Salamanca, NY 14779-9782                                                                                        •   Suppliers or vendors
                                                                                                                               ❑   Services
                                                                                                                               ❑   Other


       3.7.
               RGE                                                         10/21/20,                         $11,651.72        ❑   Secured debt
               PO Box 847813                                               11/19/20,                                           ❑ Unsecured loan repayments
               Boston, MA 02284-7813                                       12/18/20                                            ❑ Suppliers or vendors
                                                                                                                               •   Services
                                                                                                                               ❑   Other


       3.8.
               Epi q                                                       12/21/20                          $15,000.00        0 Secured debt
                                                                                                                               ❑ Unsecured loan repayments
                                                                                                                               ❑ Suppliers or vendors
                                                                                                                               •   Services
                                                                                                                               ❑   Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
              Case 2-21-20022,                     Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 7 of 53
 Debtor          Seisenbacher Inc.                                                                       Case numberof known)



          Creditors Name and Address                                       Dates                  Total amount of value          Reasons for payment or transfer
                                                                                                                                 Check all that apply
          3.9.
                 Nixon Peabody LLP                                         11/19/20,                         $86,240.00          0 Secured debt
                                                                           12/30/20                                              0 Unsecured loan repayments
                                                                                                                                 0 Suppliers or vendors
                                                                                                                                 •    Services
                                                                                                                                 0 Other


          3.10
                 Virtas                                                    10/19/20,                         $20,000.00          0 Secured debt
                                                                           11/3/20                                               0 Unsecured loan repayments
                                                                                                                                 0 Suppliers or vendors
                                                                                                                                 •    Services
                                                                                                                                 0 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
   cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be
   adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
   Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their
   relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      0 None.

          Insiders name and address                                        Dates                  Total amount of value          Reasons for payment or transfer
          Relationship to debtor
          4.1.                                                                                                                   Salary and Expense
                 Andrew Callahan                                                                           $158,083.59
                                                                                                                                 Reimbursements
                 Chief Executive Officer

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
   foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      •     None

          Creditors name and address                           Describe of the Property                                        Date                     Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the
   debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a debt.

      •     None

          Creditors name and address                           Description of the action creditor took                         Date action was                   Amount
                                                                                                                               taken

 Part 3:         Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any
    capacity—within 1 year before filing this case.

      0 None.

                 Case title                                    Nature of case              Court or agency's name and                  Status of case
                 Case number                                                               address
          7.1.   Richards Sheet Metal, Inc. v.                 Contract dispute            State of Utah, Weber                         •   Pending
                 Seisenbacher, Inc.;                                                       County 2nd District                          O   On appeal
                 Seisenbacher Rail Interiors,
                                                                                                                                        O   Concluded
                 and Does 1-2
                 200906120
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
                 Case 2-21-20022,                  Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 8 of 53
 Debtor          Seisenbacher Inc.                                                                       Case numberor known)




                 Case title                                    Nature of case              Court or agency's name and                  Status of case
                 Case number                                                               address
          7.2.   Innovative Data Processing                    Collection Action           State of NY Supreme Court,                  ❑   Pending
                 Solutions, Ltd. vs.                                                       Monroe County                               ❑   On appeal
                 Seisenbacher Inc.                                                         99 Exchange Blvd
                                                                                                                                       ■   Concluded
                 E2020006810                                                               Rochester, NY 14614-2112

          7.3.   Patcar LLC DBA Remedy                         Notice of Claim             State of NY Rochester City                  ■   Pending
                 Intellegent Staffing                                                      Civil Divisio                               ❑   On appeal
                 CC-002999-20/RO                                                           99 Exchange Blvd Rm 6
                                                                                                                                       ❑   Concluded
                                                                                           Rochester, NY 14614-2127

          7.4.   Contract with JK Executive                    Overdue Invoices            Pullano & Farrow PLLC                       ■   Pending
                 Strategies, LLC                                                           69 Cascade Dr Ste 307                       ❑   On appeal
                                                                                           Rochester, NY 14614-1114
                                                                                                                                       ❑   Concluded


          7.5.   Van Hook Service Co., Inc. v.                 Overdue Invoices            State of NY Supreme Court                   ■   Pending
                 Seisenbacher Inc.                                                         - Mon roe                                   ❑   On appeal
                                                                                           99 Exchange Blvd Rm 545
                                                                                                                                       ❑   Concluded
                                                                                           Rochester, NY 14614-2127


8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
    receiver, custodian, or other court-appointed officer within 1 year before filing this case.


      ■     None



 Part 4:         Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the
    gifts to that recipient is less than $1,000

      ■     None

                 Recipient's name and address                  Description of the gifts or contributions                  Dates given                              Value


 Part 5:         Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.


      ■     None

          Description of the property lost and how            Amount of payments received for the loss                    Dates of loss                 Value of property
          the loss occurred                                                                                                                                          lost
                                                              If you have received payments to cover the loss, for
                                                              example, from insurance, government compensation, or
                                                              tort liability, list the total received.

                                                              List unpaid claims on Official Form 106A/B (Schedule
                                                              NB: Assets - Real and Personal Property).

 Part 6:         Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this
    case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing
    a bankruptcy case.

      ❑     None.

                   Who was paid or who received the              If not money, describe any property transferred               Dates                     Total amount or
                   transfer?                                                                                                                                      value
                   Address

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
                 Case 2-21-20022,                  Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 9 of 53
 Debtor           Seisenbacher Inc.                                                                       Case number (if known)



                   Who was paid or who received the              If not money, describe any property transferred                Dates           Total amount or
                   transfer?                                                                                                                             value
                   Address
                   Nixon Peabody LLP
                   1300 Clinton Sq
                   Rochester, NY 14604-1707                      0.00                                                           01/31/2020          $10,066.50

                   Email or website address


                   Who made the payment, if not debtor?




          11.2.    Virtas Partners
                   205 N Michigan Ave Ste 2600
                   Chicago, IL 60601-5943                                                                                       09/02/2020          $95,012.96

                   Email or website address
                   www.virtaspartners.com

                   Who made the payment, if not debtor?




          11.3.    Epiq
                   777 3rd Ave Fl 12
                   New York, NY 10017-1302                                                                                                          $15,000.00

                   Email or website address


                   Who made the payment, if not debtor?




          11.4.    Nixon Peabody LLP
                   1300 Clinton Sq
                   Rochester, NY 14604-1707                                                                                     11/20/2020           $1,240.00

                   Email or website address


                   Who made the payment, if not debtor?




          11.5.    Nixon Peabody LLP
                   1300 Clinton Sq
                   Rochester, NY 14604-1707                                                                                     12/17/2020          $60,000.00

                   Email or website address


                   Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a
    self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      ■     None.

Official Form 207                                   Statement of Financial Affairs for Non -Individuals Filing for Bankruptcy                               page 5
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
                  Case 2-21-20022,                 Doc 1,     Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                             Main Document , Page 10 of 53
 Debtor           Seisenbacher Inc.                                                                       Case number(ir known)



          Name of trust or device                                Describe any property transferred                      Dates transfers            Total amount or
                                                                                                                        were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2
    years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both
    outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      ■     None.

                  Who received transfer?                       Description of property transferred or                      Date transfer was        Total amount or
                  Address                                      payments received or debts paid in exchange                 made                              value

 Part 7:          Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


      ❑     Does not apply

                    Address                                                                                                 Dates of occupancy
                                                                                                                            From-To
          14.1.     12121 Wilshire Blvd Ste 525                                                                             08/2016 - 05/2017
                    Los Angeles, CA 90025-1176

 Part 8:          Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

      ■       No. Go to Part 9.
      ❑       Yes. Fill in the information below.

                    Facility name and address                  Nature of the business operation, including type of services the           If debtor provides meals
                                                               debtor provides                                                            and housing, number of
                                                                                                                                          patients in debtor's care

 Part 9:          Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

      ■       No.
      ❑       Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

      ❑       No. Go to Part 10.
      ■       Yes. Does the debtor serve as plan administrator?

                      ❑   No Go to Part 10.
                      ■ Yes. Fill in below:
                      Name of plan                                                                              Employer identification number of the plan
                      Seisenbacher Inc. 401k PSP & Trust                                                        EIN: 371801744

                      Has the plan been terminated?
                      ■   No
                      ❑   Yes


 Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units


Official Form 207                                   Statement of Financial Affairs for Non -Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
                  Case 2-21-20022,                  Doc 1,    Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                             Main Document , Page 11 of 53
 Debtor         Seisenbacher Inc.                                                                         Case numberof known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold, moved,
    or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

        ■     None
                     Financial Institution name and            Last 4 digits of            Type of account or           Date account was        Last balance before
                     Address                                   account number              instrument                   closed, sold,            closing or transfer
                                                                                                                        moved, or
                                                                                                                        transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.



        ■     None

            Depository institution name and address                 Names of anyone with access            Description of the contents              Do you still
                                                                    to it                                                                           have it?
                                                                    Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which
    the debtor does business.


        ❑     None

            Facility name and address                               Names of anyone with access            Description of the contents              Do you still
                                                                    to it                                                                           have it?
            CHThompson                                                                                     Raw materials and work in                ❑   No
            69-93 Eldredge St                                                                              progress                                 ■   Yes
            Binghamton, NY 13901

            Twisted Metal                                                                                  Raw materials and work in                ❑ No
            1645 Lyell Ave # 154                                                                           progress                                 ■ Yes
            Rochester, NY 14606-2331



 Part 11:        Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list
    leased or rented property.

    ■       None


 Part 12:        Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental lawmeans any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
     affected (air, land, water, or any other medium).

        Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
        operated, or utilized.

        Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
        harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.



Official Form 207                                   Statement of Financial Affairs for Non -Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
                Case 2-21-20022,                   Doc 1,     Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                             Main Document , Page 12 of 53
 Debtor        Seisenbacher Inc.                                                                         Case number (if known)




      ■       No.
      ❑       Yes. Provide details below.

          Case title                                                Court or agency name and               Nature of the case                           Status of case
          Case number                                               address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

      ■       No.
      ❑       Yes. Provide details below.

          Site name and address                                     Governmental unit name and                 Environmental law, if known              Date of notice
                                                                    address

24. Has the debtor notified any governmental unit of any release of hazardous material?

      ■       No.
      ■       Yes. Provide details below.

          Site name and address                                     Governmental unit name and                 Environmental law, if known              Date of notice
                                                                    address

 Part 13:      Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

      ■     None

    Business name address                                    Describe the nature of the business               Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.
         ❑ None

          Name and address                                                                                                                     Date of service
                                                                                                                                               From-To
          26a.1.    Lisa Testa                                                                                                                 10/2016 - Current
                    85 Applewood Dr
                    Rochester, NY 14612-3543


    26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement within 2
         years before filing this case.

             ❑ None

          Name and address                                                                                                                     Date of service
                                                                                                                                               From-To
          26b.1.    Mengel Metzger Barr & Co. LLP                                                                                              10/2016 - 01/2020
                    100 Chestnut St Ste 1200
                    Rochester, NY 14604-2412
          Name and address                                                                                                                     Date of service
                                                                                                                                               From-To
          26b.2.    Gray Locey, CPA, P.C.                                                                                                       01/2020 - Current
                    140 Aliens Creek Rd Ste 1
                    Rochester, NY 14618-3307


    26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 8
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
              Case 2-21-20022,                     Doc 1,     Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                             Main Document , Page 13 of 53
 Debtor      Seisenbacher Inc.                                                                            Case number(ir known)



           ❑ None

       Name and address                                                                                       If any books of account and records are unavailable,
                                                                                                              explain why
       26c.1.       Lisa Testa
                    85 Applewood Dr
                    Rochester, NY 14612-3543

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
         within 2 years before filing this case.

           ❑ None

       Name and address
       26d.1.       M&T Bank
                    180 S Clinton Ave
                    Rochester, NY 14604-1825

       26d.2.       Canandaguia National Bank
                    1150 Pittsford Victor Rd
                    Pittsford, NY 14534-3838

       26d.3.       Rochester Economic Development Corp (RED
                    1 Main St
                    Pittsford, NY 14534

       26d.4.       Sallyport Financial
                    1177 Avenue of the Americas Fl 5
                    New York, NY 10036-2714

       26d.5.       Shield Funding
                    2 W 46th St # 204
                    New York, NY 10036-4811

       26d.6.       Stadler USA
                    5880 S 150 W
                    Salt Lake City, UT 84107-5900

       26d.7.       Alstom
                    1 Transit Dr
                    Hornell, NY 14843-2268

       26d.8.       CHT
                    69-93 Eldredge St
                    Binghamton, NY 13901

       26d.9.       Airworthy
                    1560 S Harris Ct
                    Anaheim, CA 92806-5931

       26d.10.      Jack Rose / investor
                    733 3rd Ave
                    New York, NY 10017-3204

       26d.11.      Virtas Financial Advisors
                    205 N Michigan Ave Ste 2600
                    Chicago, IL 60601-5943

       26d.12.      Change Capital
                    600 Madison Ave Fl 18
                    New York, NY 10022-1615

       26d.13.      SG Credit partners
                    7225 Langtry St
                    Houston, TX 77040-6665

Official Form 207                                   Statement of Financial Affairs for Non -Individuals Filing for Bankruptcy                               page 9
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,     Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                             Main Document , Page 14 of 53
 Debtor          Seisenbacher Inc.                                                                Case number(ir known)



          Name and address
          26d.14.   Amerisource Business Capital
                    7225 Langtry St
                    Houston, TX 77040-6665

27. Inventories
    Have any inventories of the debtor's property been taken within 2 years before filing this case?

      ❑       No
      ■      Yes. Give the details about the two most recent inventories.

                 Name of the person who supervised the taking of the                  Date of inventory      The dollar amount and basis (cost, market,
                 inventory                                                                                   or other basis) of each inventory
          27.1 Dan Kane SE US
                                                                                      11/18/2020             $400,000.00

                 Name and address of the person who has possession of
                 inventory records
                 Alstom Transfer



          27.2   Dane Kane SE US Georg Malleier SE AT
                                                                                      08/31/2020             $500,000.00

                 Name and address of the person who has possession of
                 inventory records
                 Stadler Transfer




28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.

          Name                                       Address                                       Position and nature of any interest   'Yo of interest, if
                                                                                                                                         any
          Werner Pumhosel                             Seisenbacher GmbH                            Managing Director                     100
                                                      Schwarzenberg, Austria 82334-1

          Name                                       Address                                       Position and nature of any interest   °A of interest, if
                                                                                                                                         any
          Andrew Callahan                            9 Lockwood Dr                                 CEO
                                                     Pittsford, NY 14534-3744

          Name                                       Address                                       Position and nature of any interest   % of interest, if
                                                                                                                                         any
          Ken Biggins                                                                              Previous CEO


          Name                                       Address                                       Position and nature of any interest   °A of interest, if
                                                                                                                                         any
          Werner Kollment                                                                          Interim CEO




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?



      ■       No
      ❑      Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 10
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
                 Case 2-21-20022,                  Doc 1,     Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                             Main Document , Page 15 of 53
    Debtor      Seisenbacher Inc.                                                                         Case number (if known)



       Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans,
       credits on loans, stock redemptions, and options exercised?

        ❑      No
        ■      Yes. Identify below.

                 Name and address of recipient                 Amount of money or description and value of                 Dates             Reason for providing
                                                               property                                                                      the value
            30.1 See Response to Part 2 No. 4


                 Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

        ■      No
        ❑      Yes. Identify below.

      Name of the parent corporation                                                                            Employer Identification number of the parent
                                                                                                                corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

        ❑      No
        ■      Yes. Identify below.

      Name of the pension fund                                                                                  Employer Identification number of the parent
                                                                                                                corporation
      American Funds                                                                                            EIN:            371801744


    Part 14:    Signature and Declaration

        WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
        with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
        18 U.S.C. §§ 152, 1341, 1519, and 3571.

        I have examined the information in thisStatement of Financial Affairs and any attachments and have a reasonable belief that the information is true and
        correct.

        I declare under penalty of perjury that the foregoing is true and correct.

    Executed on       January 19, 2021

    /s/ Andrew Callahan                                                 Andrew Callahan
    Signature of individual signing on behalf of the debtor             Printed name

    Position or relationship to debtor      Chief Executive Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
■     No
❑     Yes




Official Form 207                                   Statement of Financial Affairs for Non -Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
               Case 2-21-20022,                    Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 16 of 53
    Fill in this information to identify the case:

Debtor name       Seisenbacher Inc.

United States Bankruptcy Court for the:      WESTERN DISTRICT OF NEW YORK, ROCHESTER DIVISION

Case number(if known)
                                                                                                                                 ❑    Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

       ■       Schedule A/B: Assets—Real and Personal Property(Official Form 206A/B)

       •       Schedule D: Creditors Who Have Claims Secured by Property(Official Form 206D)

       ■       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       ■       Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G)

       ■       Schedule H: Codebtors (Official Form 206H)

       ■       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
       •       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on        January 19, 2021                  X /s/ Andrew Callahan
                                                             Signature of individual signing on behalf of debtor

                                                              Andrew Callahan
                                                              Printed name

                                                              Chief Executive Officer
                                                              Position or relationship to debtor




           Case 2-21-20022,                 Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                       Main Document , Page 17 of 53
        Fill in this information to identify the case:
 Debtor name Seisenbacher Inc.
 United States Bankruptcy Court for the: WESTERN DISTRICT OF NEW                                                                                   ❑    Check if this is an
                                               YORK, ROCHESTER DIVISION
 Case number (if known):                                                                                                                                amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and            Name, telephone number       Nature of claim              Indicate if claim   Amount of claim
 complete mailing address,       and email address of         (for example, trade debts,    is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact             bank loans, professional     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                              services, and government         disputed        value of collateral or setoff to calculate unsecured claim.
                                                              contracts)                                       Total claim, if            Deduction for value         Unsecured claim
                                                                                                               partially secured          of collateral or setoff
 Airgas USA, LLC                                                                                                                                                            $34,358.00
 77 Deep Rock Rd
 Rochester, NY
 14624-3519
 C&M Forwarding                                                                                                                                                             $82,406.50
 Co., Inc.
 457 Union St
 North Chili, NY
 14514
 Cameron                                                                                                                                                                  $185,487.91
 Manufacturing &
 Design
 PO Box 478
 Horseheads, NY
 14845-0478
 CH Thompson                                                                                                                                                                $40,159.28
 Finishing
 349 Industrial Park
 Dr
 Binghamton, NY
 13904-3200
 City of Rochester                                                                         Contingent                                                                     $150,000.00
 City Hall                                                                                 Unliquidated
 30 Church St Rm 5A                                                                        Disputed
 Rochester, NY
 14614-1290
 D2 Fabrication                                                                                                                                                             $62,183.40
 Services Inc.
 570 Growski Street
 Fergus, Ontario
 Canada N1M 2-E6
 Emka                                                                                                                                                                       $37,133.75
 1961 Fulling Mill Rd
 Middletown, PA
 17057-3125




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                   page 1

Software Copyright (c) 2021 CI NGroup - www.cincompass.com



                    Case 2-21-20022,                    Doc 1,    Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                                 Main Document , Page 18 of 53
 Debtor    Seisenbacher Inc.                                                                                    Case number (if known)
           Name

 Name of creditor and            Name, telephone number       Nature of claim              Indicate if claim   Amount of claim
 complete mailing address,       and email address of         (for example, trade debts,    is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact             bank loans, professional     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                              services, and government         disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                               Total claim, if            Deduction for value         Unsecured claim
                                                                                                               partially secured          of collateral or setoff
 Extruded Aluminum                                                                                                                                                        $101,521.58
 Corporation
 Dept. #39301
 PO Box 74007328
 Chicago, IL
 60674-7328
 Hazlow Electronics                                                                                                                                                       $110,392.36
 49 Saint Bridgets Dr
 Rochester, NY
 14605-1838
 Hydro Extrusion,                                                                                                                                                           $39,190.47
 USA, LLC
 PO Box 2310
 Carol Stream, IL
 60132-2310
 Infor (US), Inc.                                                                                                                                                           $41,702.36
 NW 7418
 PO Box 1450
 Minneapolis, MN
 55485-1450
 JK Executive                                                                                                                                                               $47,300.00
 Strategies, LLC
 132 Aliens Creek Rd
 Ste 205
 Rochester, NY
 14618-3310
 Nixon Peabody LLP                                                                                                                                                          $31,504.00
 PO Box 28012
 New York, NY
 10087-8012
 Pinta Foamtec, Inc.                                                                                                                                                        $50,647.16
 2601 49th Ave N Ste
 400
 Minneapolis, MN
 55430-3765
 Richards Sheet                                                                                                                                                             $56,448.00
 Metal Works
 2680 Industrial Dr
 Ogden, UT
 84401-3206
 Samuel, Son & Co.                                                                                                                                                          $63,243.43
 Inc.
 24784 Network PI
 Chicago, IL
 60673-1247
 Seisenbacher                                                                                                                                                               $57,711.41
 GmbH




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                   page 2

Software Copyright (c) 2021 CI NGroup - www.cincompass.com



                    Case 2-21-20022,                    Doc 1,    Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                                 Main Document , Page 19 of 53
 Debtor    Seisenbacher Inc.                                                                                    Case number (if known)
           Name

 Name of creditor and            Name, telephone number       Nature of claim              Indicate if claim   Amount of claim
 complete mailing address,       and email address of         (for example, trade debts,    is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code              creditor contact             bank loans, professional     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                              services, and government         disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                               Total claim, if            Deduction for value         Unsecured claim
                                                                                                               partially secured          of collateral or setoff
 Strobels Supply,   Kevin Conklin                                                                                                                                           $31,085.23
 Inc.
 40 Shawmut         kconklin@strobels
 Industrial Park    supply.com
 Hornell, NY
 14843-1266
 TDG Transit Design                                                                                                                                                         $37,018.66
 Group Intl.
 400-3780 Commerce
 Ct
 North Tonawanda,
 NY 14120
 Yarde Metals, Inc.                                                                                                                                                         $96,478.14
 PO Box 781227
 Philadelphia, PA
 19178-1227




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                   page 3

Software Copyright (c) 2021 CI NGroup - www.cincompass.com



                    Case 2-21-20022,                    Doc 1,    Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                                 Main Document , Page 20 of 53
             Fill in this information to identify the case:

 Debtor name           Seisenbacher Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK, ROCHESTER DIVISION

 Case number(if known)
                                                                                                                                   ❑     Check if this is an
                                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtors own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

      ❑ No. Go to Part 2.
      ■ Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                     Current value of
                                                                                                                                         debtors interest

 3.          Checking, savings, money market, or financial brokerage accounts (Identify all)
             Name of institution (bank or brokerage firm)          Type of account                            Last 4 digits of account
                                                                                                              number


             3.1.     Canandaigua National Bank & Trust                    Checking                           1161                                  $366,180.68




             3.2.     M&T Bank                                             Checking                           9040                                        $-92.13



 4.          Other cash equivalents (Identify all)

 5.          Total of Part 1.                                                                                                                   $366,088.55
             Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:            Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

      ■ No. Go to Part 3.
      ❑ Yes Fill in the information below.


 Part 3:    Accounts receivable
10. Does the debtor have any accounts receivable?

      ❑ No. Go to Part 4.
      ■   Yes Fill in the information below.

 11.         Accounts receivable


Official Form 206A/B                                         Schedule A/B Assets - Real and Personal Property                                                  page 1
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
              Case 2-21-20022,                     Doc 1,     Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                             Main Document , Page 21 of 53
 Debtor          Seisenbacher Inc.                                                               Case number (If known)
                 Name


             11a. 90 days old or less:                        124,817.36    -                                    0.00 =                    $124,817.36
                                               face amount                         doubtful or uncollectible accounts



             11 a. 90 days old or less:                         6,230.82    -                                    0.00                         $6,230.82
                                               face amount                         doubtful or uncollectible accounts



             11a. 90 days old or less:                         24,534.83    -                                    0.00                       $24,534.83
                                               face amount                         doubtful or uncollectible accounts




             11b. Over 90 days old:                           -98,425.49    -                                   0.00                        $-98,425.49
                                               face amount                         doubtful or uncollectible accounts



             11b. Over 90 days old:                            37,558.99    -                                   0.00                        $37,558.99
                                               face amount                         doubtful or uncollectible accounts



             11b. Over 90 days old:                           -10,985.98    -                                   0.00 =....                  $-10,985.98
                                               face amount                         doubtful or uncollectible accounts



 12.         Total of Part 3.                                                                                                            $83,730.53
             Current value on lines 11a + llb = line 12. Copy the total to line 82.

 Part 4:         Investments
13.Does the debtor own any investments?

      ■   No. Go to Part 5.
      ❑   Yes Fill in the information below.


 Part 5:         Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

      ❑   No. Go to Part 6.
      ■   Yes Fill in the information below.

             General description                     Date of the last           Net book value of          Valuation method used   Current value of
                                                     physical inventory         debtors interest           for current value       debtors interest
                                                                                (Where available)

 19.         Raw materials

 20.         Work in progress
             Work in Progress
             Inventory                                                                    unknown                                             unknown



 3.          Finished goods, including goods held for resale

 4.          Other inventory or supplies


 5.          Total of Part 5.                                                                                                                  $0.00
             Add lines 19 through 22. Copy the total to line 84.

Official Form 206A/B                                         Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
              Case 2-21-20022,                     Doc 1,     Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                             Main Document , Page 22 of 53
 Debtor          Seisenbacher Inc.                                                            Case number (If known)
                 Name

 24.        Is any of the property listed in Part 5 perishable?
            ■    No
            1:1 Yes

 25.        Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            ■    No
            1:1 Yes. Book value                                  Valuation method                             Current Value

 26.        Has any of the property listed in Part 5 been appraised by a professional within the last year?
            ■    No
            ❑    Yes

 Part 6:         Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    •   No. Go to Part 7.
    ❑   Yes Fill in the information below.


 Part 7:         Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

    ■   No. Go to Part 8.
    ❑   Yes Fill in the information below.


 Part 8:         Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

    ■   No. Go to Part 9.
    ❑   Yes Fill in the information below.


 Part 9:         Real property
54. Does the debtor own or lease any real property?

    ■   No. Go to Part 10.
    ❑   Yes Fill in the information below.


 Part 10:        Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

    ■   No. Go to Part 11.
    ❑   Yes Fill in the information below.


 Part 11:        All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    ❑   No. Go to Part 12.
    ■   Yes Fill in the information below.

                                                                                                                              Current value of
                                                                                                                              debtors interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)
Official Form 206A/B                                         Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
                Case 2-21-20022,                   Doc 1,     Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                             Main Document , Page 23 of 53
 Debtor         Seisenbacher Inc.                                                           Case number (If known)
                Name


                                                                                              Tax year 2019           $40,239.00



 73.        Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                         $40,239.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            ■ No
            ❑ Yes




Official Form 206A/B                                         Schedule A/B Assets - Real and Personal Property              page 4
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,     Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                             Main Document , Page 24 of 53
 Debtor         Seisenbacher Inc.                                                           Case number (If known)
                Name


 Part 12:       Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                           Current value of            Current value of real
                                                                                 personal property           property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                  $366,088.55

 81. Deposits and prepayments. Copy line 9, Part 2.                                              $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                            $83,730.53

 83. Investments. Copy line 17, Part 4.                                                          $0.00

 84. Inventory. Copy line 23, Part 5.                                                            $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                   $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                       $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                   $0.00

 88. Real property. Copy line 56, Part 9                                                                                              $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                               $0.00

 90. All other assets. Copy line 78, Part 11.                                              $40,239.00

 91. Total. Add lines 80 through 90 for each column                                     $490,058.08      + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                     $490,058.08




Official Form 206A/B                                         Schedule A/B Assets - Real and Personal Property                                 page 5
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,     Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                             Main Document , Page 25 of 53
          Fill in this information to identify the case:

 Debtor name         Seisenbacher Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK, ROCHESTER DIVISION

 Case number(if known)
                                                                                                                                 ❑    Check if this is an
                                                                                                                                      amended filing


Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                12/15

Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtors property?

     ■   No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
     ❑   Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                            page 1 of 1
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,     Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                             Main Document , Page 26 of 53
       Fill in this information to identify the case:

 Debtor name            Seisenbacher Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK, ROCHESTER DIVISION

 Case number(if known)
                                                                                                                                                  ❑   Check if this is an
                                                                                                                                                      amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:          List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           ▪     No. Go to Part 2.

           O     Yes. Go to line 2.


 Part 2:    List All Creditors with NONPRIORITY Unsecured Claims
     3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
         out and attach the Additional Page of Part 2.
                                                                                                                                                     Amount of claim

 3.1           Nonpriority creditor's name and mailing address              As of the petition filing date, the claim is: Check all that apply                      $4,987.82
               3G Packaging                                                  O   Contingent
                                                                             ❑   Unliquidated
               PO Box 17839                                                  O   Disputed
               Rochester, NY 14617-0839
                                                                            Basis for the claim:
               Date(s) debt was incurred
               Last 4 digits of account number                              Is the claim subject to offset?      No    0 Yes


 3.2           Nonpriority creditor's name and mailing address              As of the petition filing date, the claim is: Check all that apply.                   $10,509.55
               A&M Precise Technologies, Inc.                                0 Contingent
                                                                             ❑   Unliquidated
               2 Holmes Rd                                                   O   Disputed
               Rochester, NY 14626-3647
                                                                            Basis for the claim:
               Date(s) debt was incurred
               Last 4 digits of account number                              Is the claim subject to offset?      No    0 Yes


 3.3           Nonpriority creditor's name and mailing address              As of the petition filing date, the claim is: Check all that apply.                     $1,423.44
               A-Verdi LLC                                                   0 Contingent
                                                                             ❑   Unliquidated
               14150 Route 31                                                O   Disputed
               Savannah, NY 13146
                                                                            Basis for the claim:
               Date(s) debt was incurred
               Last 4 digits of account number                              Is the claim subject to offset?      No    0 Yes


 3.4           Nonpriority creditor's name and mailing address              As of the petition filing date, the claim is: Check all that apply.                     $4,866.64
               Abrasive-Tool Corp.                                           O   Contingent
                                                                             ❑   Unliquidated
               1555 Emerson St                                               O   Disputed
               Rochester, NY 14606-3117
                                                                            Basis for the claim:
               Date(s) debt was incurred
               Last 4 digits of account number   ISEN                       Is the claim subject to offset? • No 0 Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com                                                    G14567
                 Case 2-21-20022,                  Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 27 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Ar known)
              Name

 3.5      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $1,650.00
          Accu-Bend Technologies, Inc.                                       ❑   Contingent
                                                                             ❑   Unliquidated
          41 Saginaw Dr                                                      ❑   Disputed
          Rochester, NY 14623-3131
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.6      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply    $13,097.16
          Agilant Solutions, Inc.                                            ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 824780                                                      ❑   Disputed
          Philadelphia, PA 19182-4780
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        3361                       Is the claim subject to offset?     No    ❑ Yes


 3.7      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $34,358.00
          Airgas USA, LLC                                                    ❑   Contingent
                                                                             ❑   Unliquidated
          77 Deep Rock Rd                                                    ❑   Disputed
          Rochester, NY 14624-3519
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number        2185

 3.8      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $23,915.64
          Amada America, Inc.                                                ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 53063                                                       ❑   Disputed
          Atlanta, GA 30355
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.9      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $594.51
          AMCO
                                                                             ❑   Contingent
          18 Avenue des Bethunes                                             ❑   Unliquidated
          Saint-Ouen-L'Aumo                                                  ❑   Disputed
           95310-
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.10     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $6,193.00
          American Stainless Corp.                                           ❑   Contingent
                                                                             ❑   Unliquidated
          1374 Clinton St                                                    ❑   Disputed
          Buffalo, NY 14206-2917
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        rinc                       Is the claim subject to offset?     No    ❑ Yes


 3.11     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply     $4,020.38
          American's Business Express, Inc.                                  ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 754                                                         ❑   Disputed
          Binghamton, NY 13902-0754
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 2 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 28 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Af known)
              Name

 3.12     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $928.80
          Artik/OEM                                                          ❑   Contingent
                                                                             ❑   Unliquidated
          560 B Finley Ave.                                                  ❑   Disputed
          Ajax, Ontario Canada L1 S 2-E3
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.13     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply    $1,463.00
          B-Quick Services                                                   ❑   Contingent
                                                                             ❑   Unliquidated
          19331 SW 90th Lane Rd                                              ❑   Disputed
          Dunnellon, FL 34432-7700
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.14     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $1,346.00
          Bluco Corporation                                                  ❑   Contingent
                                                                             ❑   Unliquidated
          1510 Frontenac Rd                                                  ❑   Disputed
          Naperville, IL 60563-1755
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.15     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $407.09
          Bossard North America, Inc.                                        ❑   Contingent
                                                                             ❑   Unliquidated
          6521 Production Dr                                                 ❑   Disputed
          Cedar Falls, IA 50613-7433
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.16     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $175.00
          Bowe Electric                                                      ❑   Contingent
                                                                             ❑   Unliquidated
          1139 Highland Ave                                                  ❑   Disputed
          Rochester, NY 14620-1869
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.17     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply    $3,772.00
          Bradley Supply                                                     ❑   Contingent
                                                                             ❑   Unliquidated
          25 Transit Dr                                                      ❑   Disputed
          Hornell, NY 14843-2268
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        4960                       Is the claim subject to offset?     No    ❑ Yes


 3.18     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $9,634.14
          Buddy Bar Casting Corporatoin                                      ❑   Contingent
                                                                             ❑   Unliquidated
          10801 Sessler St                                                   ❑   Disputed
          South Gate, CA 90280-7222
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 3 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 29 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Ar known)
              Name

 3.19     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $9,055.00
          Buffalo Materials Handling                                         ❑   Contingent
                                                                             ❑   Unliquidated
          125 Taylor Dr                                                      ❑   Disputed
          Depew, NY 14043-2014
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.20     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply       $133.10
          Buffalo Transport Company, Inc.                                    ❑   Contingent
                                                                             ❑   Unliquidated
          21 Lasalle Ave                                                     ❑   Disputed
          Buffalo, NY 14214-1414
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.21     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $82,406.50
          C&M Forwarding Co., Inc.                                           ❑   Contingent
                                                                             ❑   Unliquidated
          457 Union St                                                       ❑   Disputed
          North Chili, NY 14514
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.22     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $28,917.51
          Camalloy                                                           ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 248                                                         ❑   Disputed
          Washington, PA 15301-0248
                                                                            Basis for the claim:
          Date(s) debt was incurred

                                                 2311                       Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.23     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $185,487.91
          Cameron Manufacturing & Design                                     ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 478                                                         ❑   Disputed
          Horseheads, NY 14845-0478
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.24     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply       $103.88
          Casella                                                            ❑   Contingent
                                                                             ❑   Unliquidated
          Date(s) debt was incurred                                          ❑   Disputed
          Last 4 digits of account number                                   Basis for the claim:

                                                                            Is the claim subject to offset?     No    ❑ Yes


 3.25     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $16,452.99
          CC Precision Coatings                                              ❑   Contingent
                                                                             ❑   Unliquidated
          282 Hollenbeck St                                                  ❑   Disputed
          Rochester, NY 14621-3235
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 4 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 30 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Ar known)
              Name

 3.26     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $12,604.37
          CH Robinson Worldwide, Inc.                                        ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 9121                                                        ❑   Disputed
          Minneapolis, MN 55480
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        7928                       Is the claim subject to offset?     No    ❑ Yes


 3.27     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply     $40,159.28
          CH Thompson Finishing                                              ❑   Contingent
                                                                             ❑   Unliquidated
          349 Industrial Park Dr                                             ❑   Disputed
          Binghamton, NY 13904-3200
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number       559                         Is the claim subject to offset?     No    ❑ Yes


 3.28     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $1,049.00
          Chubb                                                              ❑   Contingent
                                                                             ❑   Unliquidated
          Date(s) debt was incurred                                          ❑   Disputed
          Last 4 digits of account number                                   Basis for the claim:

                                                                            Is the claim subject to offset?     No    ❑ Yes


 3.29     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $150,000.00
          City of Rochester                                                  ▪   Contingent
          City Hall
                                                                             ▪   Unliquidated
          30 Church St Rm 5A
          Rochester, NY 14614-1290                                           ▪   Disputed

          Date(s) debt was incurred                                         Basis for the claim:   Grant
          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.30     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.      $930.00
          Colacino Industries Inc.                                           ❑   Contingent
                                                                             ❑   Unliquidated
          126 Harrison St                                                    ❑   Disputed
          Newark, NY 14513-1200
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.31     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $2,945.00
          Craig 0 Machine Tool Support                                       ❑   Contingent
                                                                             ❑   Unliquidated
          4641 Ransom Rd                                                     ❑   Disputed
          Clarence, NY 14031-2109
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.32     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply       $265.64
          Crystal Rock, LLC                                                  ❑   Contingent
                                                                             ❑   Unliquidated
          Date(s) debt was incurred                                          ❑   Disputed
          Last 4 digits of account number                                   Basis for the claim:

                                                                            Is the claim subject to offset?     No    ❑ Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 5 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 31 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Ar known)
              Name

 3.33     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $9,623.55
          Custom Laser Inc.                                                 I:Contingent
                                                                             ❑   Unliquidated
          6747 Akron Rd                                                      ❑   Disputed
          Lockport, NY 14094-5316
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.34     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply         $0.80
          D.B. Roberts Inc.                                                  ❑   Contingent
                                                                             ❑   Unliquidated
          Date(s) debt was incurred                                          ❑   Disputed
          Last 4 digits of account number                                   Basis for the claim:

                                                                            Is the claim subject to offset?     No    ❑ Yes


 3.35     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $62,183.40
          D2 Fabrication Services Inc.                                      I:Contingent
                                                                             ❑   Unliquidated
          570 Growski Street                                                 ❑   Disputed
          Fergus, Ontario Canada N1M 2-E6
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.36     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $2,828.00
          Dimar Manufacturing                                               I:Contingent
                                                                             ❑   Unliquidated
          10123 Main St                                                      ❑   Disputed
          Clarence, NY 14031-2164
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.37     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply      $429.20
          Dival Safety Equipment, Inc.                                       ❑   Contingent
                                                                             ❑   Unliquidated
          1721 Niagara St                                                    ❑   Disputed
          Buffalo, NY 14207-3108
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        8594                       Is the claim subject to offset?     No    ❑ Yes


 3.38     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $0.30
          E.J. Industries Ltd.                                               ❑   Contingent
                                                                             ❑   Unliquidated
          Date(s) debt was incurred                                          ❑   Disputed
          Last 4 digits of account number                                   Basis for the claim:

                                                                            Is the claim subject to offset?     No    ❑ Yes


 3.39     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $1,759.68
          Earthlink Business                                                I:Contingent
                                                                             ❑   Unliquidated
          PO Box 9001013                                                     ❑   Disputed
          Louisville, KY 40290-1013
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        8753                       Is the claim subject to offset?     No    ❑ Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 6 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 32 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Af known)
              Name

 3.40     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $4,825.00
          Elite Turning & Machine                                            ❑   Contingent
                                                                             ❑   Unliquidated
          42 Marway Cir                                                      ❑   Disputed
          Rochester, NY 14624-2321
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.41     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply      $1,325.55
          Ellsworth Adhesives                                                ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 88207                                                       ❑   Disputed
          Milwaukee, WI 53288-8207
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        7660                       Is the claim subject to offset?     No    ❑ Yes


 3.42     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $37,133.75
          Emka                                                               ❑   Contingent
                                                                             ❑   Unliquidated
          1961 Fulling Mill Rd                                               ❑   Disputed
          Middletown, PA 17057-3125
                                                                            Basis for the claim:
          Date(s) debt was incurred

                                                 7764                       Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.43     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $5,530.34
          Emmegi USA                                                         ❑   Contingent
                                                                             ❑   Unliquidated
          20 Murray Hill Pkwy Ste 120                                        ❑   Disputed
          East Rutherford, NJ 07073-2183
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number        2189

 3.44     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $10,845.90
          EMP Technology LTD                                                 ❑   Contingent
                                                                             ❑   Unliquidated
          2218 N Hunan Rd Ste W-2010                                         ❑   Disputed
          Centreville, VA 20120
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.45     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply    $101,521.58
          Extruded Aluminum Corporation                                      ❑   Contingent
          Dept. #39301                                                       ❑   Unliquidated
          PO Box 74007328                                                    ❑   Disputed
          Chicago, IL 60674-7328
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        6414                       Is the claim subject to offset?     No    ❑ Yes


 3.46     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $8,629.02
          F&E Technologiebroker Bremen GmbH                                  ❑   Contingent
                                                                             ❑   Unliquidated
          Wiener Strabe 12                                                   ❑   Disputed
          Bremen, Germany 28359-
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 7 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 33 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Af known)
              Name

 3.47     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $658.59
          Faiveley Transport                                                I:Contingent
                                                                             ❑   Unliquidated
          72 Arizona Ave                                                     ❑   Disputed
          Plattsburgh, NY 12903-4427
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.48     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply    $28,308.56
          Fastenal Company                                                   ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 1286                                                        ❑   Disputed
          Winona, MN 55987-7286
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        1106                       Is the claim subject to offset?     No    ❑ Yes


 3.49     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $1,943.63
          FedEx                                                              ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 223125                                                      ❑   Disputed
          Pittsburgh, PA 15251-2125
                                                                            Basis for the claim:
          Date(s) debt was incurred

                                                 4342                       Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.50     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $6,600.00
          Feldman Heating & Cooling Inc.                                    I:Contingent
                                                                             ❑   Unliquidated
          1776 E Main St                                                     ❑   Disputed
          Rochester, NY 14609-7408
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.51     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $125.00
          Finger Lakes Occ Health Svcs                                      I:Contingent
                                                                             ❑   Unliquidated
          400 White Spruce Blvd Ste B                                        ❑   Disputed
          Rochester, NY 14623-1619
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.52     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply     $1,587.16
          Forbes Precision Inc.                                              ❑   Contingent
                                                                             ❑   Unliquidated
          100 Boxart St Ste 105                                              ❑   Disputed
          Rochester, NY 14612-5658
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.53     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $7,100.00
          General Plating LLC                                                ❑   Contingent
                                                                             ❑   Unliquidated
          850 Saint Paul St                                                  ❑   Disputed
          Rochester, NY 14605-1065
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 8 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 34 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Af known)
              Name

 3.54     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $7,878.00
          Genex Precision                                                   I:Contingent
                                                                             ❑   Unliquidated
          1289 Kendall Rd                                                    ❑   Disputed
          Kendall, NY 14476-9702
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.55     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply      $1,204.87
          Grainger                                                           ❑   Contingent
                                                                             ❑   Unliquidated
          100 Grainger Pkwy                                                  ❑   Disputed
          Lake Forest, IL 60045-5202
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        3459                       Is the claim subject to offset?     No    ❑ Yes


 3.56     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.      $282.00
          H&C Tool Supply Corp.                                              ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 11330                                                       ❑   Disputed
          Rochester, NY 14611-0330
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.57     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $3,860.83
          H.A. Guden                                                        I:Contingent
                                                                             ❑   Unliquidated
          99 Raynor Ave                                                      ❑   Disputed
          Ronkonkoma, NY 11749
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number        5560

 3.58     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $6,804.41
          Haun Welding Supply Inc.                                           ❑   Contingent
                                                                             ❑   Unliquidated
          448 Commerce Rd                                                    ❑   Disputed
          Vestal, NY 13850-2204
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.59     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply    $110,392.36
          Hazlow Electronics                                                 ❑   Contingent
                                                                             ❑   Unliquidated
          49 Saint Bridgets Dr                                               ❑   Disputed
          Rochester, NY 14605-1838
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        1558                       Is the claim subject to offset?     No    ❑ Yes


 3.60     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.      $611.06
          Humboldt St. Properties                                            ❑   Contingent
                                                                             ❑   Unliquidated
          Date(s) debt was incurred                                          ❑   Disputed
          Last 4 digits of account number                                   Basis for the claim:

                                                                            Is the claim subject to offset?     No    ❑ Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 9 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 35 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Ar known)
              Name

 3.61     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $39,190.47
          Hydro Extrusion, USA, LLC                                          ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 2310                                                        ❑   Disputed
          Carol Stream, IL 60132-2310
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.62     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply     $2,511.89
          IGP North America LLC                                              ❑   Contingent
                                                                             ❑   Unliquidated
          2699 Grassland Dr                                                  ❑   Disputed
          Louisville, KY 40299-2523
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        1972                       Is the claim subject to offset?     No    ❑ Yes


 3.63     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $41,702.36
          Infor (US), Inc.                                                   ❑   Contingent
          NW 7418                                                            ❑   Unliquidated
          PO Box 1450                                                        ❑   Disputed
          Minneapolis, MN 55485-1450
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number        8924

 3.64     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $7,856.00
          Innovative Data Processing Sol                                     ❑   Contingent
                                                                             ❑   Unliquidated
          4545 E River Rd Ste 100                                            ❑   Disputed
          West Henrietta, NY 14586-9080
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.65     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $132.69
          Instant Express                                                    ❑   Contingent
                                                                             ❑   Unliquidated
          1277 Mount Read Blvd                                               ❑   Disputed
          Rochester, NY 14606-2850
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        1609                       Is the claim subject to offset?     No    ❑ Yes


 3.66     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check alt that apply     $2,614.40
          Jamestown Container Companies                                      ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 8                                                           ❑   Disputed
          Jamestown, NY 14702-0008
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.67     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check alt that apply.   $47,300.00
          JK Executive Strategies, LLC                                       ❑   Contingent
                                                                             ❑   Unliquidated
          132 Aliens Creek Rd Ste 205                                        ❑   Disputed
          Rochester, NY 14618-3310
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 10 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 36 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Ar known)
              Name

 3.68     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $23,260.87
          Jrlon Inc.                                                         ❑   Contingent
                                                                             ❑   Unliquidated
          4344 Fox Rd                                                        ❑   Disputed
          Palmyra, NY 14522-9423
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.69     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply      $968.75
          Jud Bau-Stoffe + Systeme GmbH                                      ❑   Contingent
                                                                             ❑   Unliquidated
          Kasernenstrasse 88a                                                ❑   Disputed
          Herisau, Switzerland 9100 -
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.70     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $14,619.88
          Kelly Services, Inc.                                               ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 820405                                                      ❑   Disputed
          Philadelphia, PA 19182-0405
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number        3301

 3.71     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $5,323.48
          Klein Steel                                                        ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 8000                                                        ❑   Disputed
          Buffalo, NY 14267-0002
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.72     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $500.10
          Konica Minolta Business Solutions                                  ❑   Contingent
                                                                             ❑   Unliquidated
          Date(s) debt was incurred                                          ❑   Disputed
          Last 4 digits of account number                                   Basis for the claim:

                                                                            Is the claim subject to offset?     No    ❑ Yes


 3.73     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $1,674.72
          KW Express Inc.                                                    ❑   Contingent
                                                                             ❑   Unliquidated
          6100 Belding Rd                                                    ❑   Disputed
          Belding, MI 48809-8503
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.74     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $3,249.06
          LCI Industrial                                                     ❑   Contingent
                                                                             ❑   Unliquidated
          Al Country Club Rd                                                 ❑   Disputed
          East Rochester, NY 14445-2257
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 11 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 37 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Af known)
              Name

 3.75     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $149.92
          Lifetime Benefit Solutions, Inc.                                   ❑   Contingent
                                                                             ❑   Unliquidated
          Date(s) debt was incurred                                          ❑   Disputed
          Last 4 digits of account number                                   Basis for the claim:

                                                                            Is the claim subject to offset?     No    ❑ Yes


 3.76     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $545.76
          Maagtechnic                                                        ❑   Contingent
                                                                             ❑   Unliquidated
          Sonnentalstrasse 8, 8600                                           ❑   Disputed
          Dubendorf, Switzerland
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.77     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $692.52
          Mahany Welding Supply                                              ❑   Contingent
                                                                             ❑   Unliquidated
          115 Fedex Way                                                      ❑   Disputed
          Rochester, NY 14624-1176
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.78     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $2,970.00
          Marshall Boxes, Inc.                                               ❑   Contingent
                                                                             ❑   Unliquidated
          715 Lexington Ave                                                  ❑   Disputed
          Rochester, NY 14613-1807
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.79     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply     $983.51
          Mayer Paint & Hardware                                             ❑   Contingent
                                                                             ❑   Unliquidated
          226 Winton Rd S                                                    ❑   Disputed
          Rochester, NY 14610-2956
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        2975                       Is the claim subject to offset?     No    ❑ Yes


 3.80     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $7,609.05
          McMaster-Carr                                                      ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 7690                                                        ❑   Disputed
          Chicago, IL 60680-7690
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number        6000

 3.81     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $457.50
          Midwest Fasteners, Inc.                                            ❑   Contingent
                                                                             ❑   Unliquidated
          450 Richard St                                                     ❑   Disputed
          Miamisburg, OH 45342-1863
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 12 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 38 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Ar known)
              Name

 3.82     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $3,110.00
          Miller Sandblasing & Painting Inc.                                 ❑   Contingent
                                                                             ❑   Unliquidated
          1600 Lexington Ave Ste 103A                                        ❑   Disputed
          Rochester, NY 14606-3063
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.83     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply    $20,750.84
          Mitchell Machine Tool LLC                                          ❑   Contingent
                                                                             ❑   Unliquidated
          190 Murray St                                                      ❑   Disputed
          Rochester, NY 14606-1126
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.84     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $720.90
          MJ Mechanical Services, Inc.                                       ❑   Contingent
                                                                             ❑   Unliquidated
          95 Pirson Pkwy                                                     ❑   Disputed
          Tonawanda, NY 14150-6727
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number        1382

 3.85     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $4,617.96
          Motion Industries                                                  ❑   Contingent
                                                                             ❑   Unliquidated
          40 Hytec Cir                                                       ❑   Disputed
          Rochester, NY 14606-4255
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number        9101

 3.86     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $27,957.00
          NEFAB Packaging North East LLC                                     ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 360695                                                      ❑   Disputed
          Pittsburgh, PA 15251-6600
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        0339                       Is the claim subject to offset?     No    ❑ Yes


 3.87     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply    $26,974.15
          Neville Manuf, Dist. & Svcs. Inc.                                  ❑   Contingent
                                                                             ❑   Unliquidated
          2320 Clinton St                                                    ❑   Disputed
          Cheektowaga, NY 14227-1735
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.88     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $31,504.00
          Nixon Peabody LLP                                                  ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 28012                                                       ❑   Disputed
          New York, NY 10087-8012
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number        6585




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 13 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 39 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Ar known)
              Name

 3.89     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $3,310.93
          Pacor                                                              ❑   Contingent
                                                                             ❑   Unliquidated
          333 Rising Sun Rd                                                  ❑   Disputed
          Bordentown, NJ 08505-9611
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.90     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply     $4,391.20
          Performance Powder Coating                                         ❑   Contingent
                                                                             ❑   Unliquidated
          5085 Route 353                                                     ❑   Disputed
          Salamanca, NY 14779-9782
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.91     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $1,318.80
          Perlane Sales Inc.                                                 ❑   Contingent
                                                                             ❑   Unliquidated
          4665 Allen Rd Ste C                                                ❑   Disputed
          Stow, OH 44224-1055
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.92     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $2,567.76
          Pilkington Metal Finishing                                         ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 25657                                                       ❑   Disputed
          Salt Lake City, UT 84125-0657
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.93     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $18,115.06
          Pilot Freight Services                                             ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 654058                                                      ❑   Disputed
          Dallas, TX 75265-4058
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.94     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply    $50,647.16
          Pinta Foamtec, Inc.                                                ❑   Contingent
                                                                             ❑   Unliquidated
          2601 49th Ave N Ste 400                                            ❑   Disputed
          Minneapolis, MN 55430-3765
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        5722                       Is the claim subject to offset?     No    ❑ Yes


 3.95     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $7,049.13
          Plastifab Industries Inc.                                          ❑   Contingent
          Saint-Laurent, Quebec Canada                                       ❑   Unliquidated
          7777 rte Transcanadienne                                           ❑   Disputed
          H4S 1L3
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 14 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 40 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Ar known)
              Name

 3.96     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $5,128.46
          Polymer Technologies Inc.                                          ❑   Contingent
                                                                             ❑   Unliquidated
          Date(s) debt was incurred                                          ❑   Disputed
          Last 4 digits of account number                                   Basis for the claim:

                                                                            Is the claim subject to offset?     No    ❑ Yes


 3.97     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $8,948.12
          Premier Finishing                                                  ❑   Contingent
                                                                             ❑   Unliquidated
          7910 Longe St                                                      ❑   Disputed
          Stockton, CA 95206-3933
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.98     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $156.60
          ProLift, Inc.                                                      ❑   Contingent
                                                                             ❑   Unliquidated
          1835 Dale Rd                                                       ❑   Disputed
          Buffalo, NY 14225-4909
                                                                            Basis for the claim:
          Date(s) debt was incurred

                                                 7140                       Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.99     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $6,772.15
          R-Options                                                          ❑   Contingent
                                                                             ❑   Unliquidated
          50 Industrial Park Cir # 2                                         ❑   Disputed
          Rochester, NY 14624-2404
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.100    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply     $1,539.00
          Radec Electric                                                     ❑   Contingent
                                                                             ❑   Unliquidated
          100 Rockwood St                                                    ❑   Disputed
          Rochester, NY 14610-2661
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        1651                       Is the claim subject to offset?     No    ❑ Yes


 3.101    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $4,636.34
          RGE                                                                ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 847813                                                      ❑   Disputed
          Boston, MA 02284-7813
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.102    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $56,448.00
          Richards Sheet Metal Works                                         ❑   Contingent
                                                                             ❑   Unliquidated
          2680 Industrial Dr                                                 ❑   Disputed
          Ogden, UT 84401-3206
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 15 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 41 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Ar known)
              Name

 3.103    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $5,410.00
          Rimkus Marciano & Assoc. Inc.                                      ❑   Contingent
                                                                             ❑   Unliquidated
          Date(s) debt was incurred                                          ❑   Disputed
          Last 4 digits of account number                                   Basis for the claim:

                                                                            Is the claim subject to offset?     No    ❑ Yes


 3.104    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $29,700.00
          Robert Half Finance & Accounting                                   ❑   Contingent
                                                                             ❑   Unliquidated
          Date(s) debt was incurred                                          ❑   Disputed
          Last 4 digits of account number        7328                       Basis for the claim:

                                                                            Is the claim subject to offset?     No    ❑ Yes


 3.105    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $11,342.00
          Rochester Carting                                                 I:Contingent
                                                                             ❑   Unliquidated
          PO Box 26647                                                       ❑   Disputed
          Rochester, NY 14626
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.106    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply      $100.00
          Rochester Overnight Plating                                        ❑   Contingent
                                                                             ❑   Unliquidated
          2 Cairn St                                                         ❑   Disputed
          Rochester, NY 14611-2416
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.107    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $100.00
          Roctester Steel Treating Works                                     ❑   Contingent
                                                                             ❑   Unliquidated
          962 E Main St                                                      ❑   Disputed
          Rochester, NY 14605-2742
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.108    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $8,455.28
          Rustin North America Inc.                                         I:Contingent
                                                                             ❑   Unliquidated
          1034 44th Dr Fl 2                                                  ❑   Disputed
          Long Island City, NY 11101-7001
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number        0007

 3.109    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $63,243.43
          Samuel, Son & Co. Inc.                                             ❑   Contingent
                                                                             ❑   Unliquidated
          24784 Network PI                                                   ❑   Disputed
          Chicago, IL 60673-1247
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 16 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 42 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Ar known)
              Name

 3.110    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $4,671.18
          Schrock Metal                                                      ❑   Contingent
                                                                             ❑   Unliquidated
          13557 Bloomingdale Rd                                              ❑   Disputed
          Akron, NY 14001-9601
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.111    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply    $13,675.03
          Seal & Design                                                      ❑   Contingent
                                                                             ❑   Unliquidated
          4015 Casillio Pkwy                                                 ❑   Disputed
          Clarence, NY 14031-2047
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        ISEN                       Is the claim subject to offset?     No    ❑ Yes


 3.112    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $57,711.41
          Seisenbacher GmbH                                                  ❑   Contingent
                                                                             ❑   Unliquidated
          Date(s) debt was incurred                                          ❑   Disputed
          Last 4 digits of account number                                   Basis for the claim:

                                                                            Is the claim subject to offset?     No    ❑ Yes


 3.113    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $11,287.49
          SEKO Logistics LLC                                                 ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 71141                                                       ❑   Disputed
          Chicago, IL 60694-1141
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        610Z                       Is the claim subject to offset?     No    ❑ Yes


 3.114    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply     $1,140.03
          Stirling Lubricants                                                ❑   Contingent
                                                                             ❑   Unliquidated
          1150 University Ave                                                ❑   Disputed
          Rochester, NY 14607-1647
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        7176                       Is the claim subject to offset?     No    ❑ Yes


 3.115    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $31,085.23
          Strobels Supply, Inc.                                              ❑   Contingent
                                                                             ❑   Unliquidated
          40 Shawmut Industrial Park                                         ❑   Disputed
          Hornell, NY 14843-1266
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.116    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $295.00
          Supply Technologies LLC                                            ❑   Contingent
          Dept 781959                                                        ❑   Unliquidated
          PO Box 78000                                                       ❑   Disputed
          Detroit, MI 48278-0001
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number        9200




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 17 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 43 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Ar known)
              Name

 3.117    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $6,399.04
          TB Converting                                                      ❑   Contingent
                                                                             ❑   Unliquidated
          400 Thorns Dr Ste 411                                              ❑   Disputed
          Phoenixville, PA 19460-1199
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        0505                       Is the claim subject to offset?     No    ❑ Yes


 3.118    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply     $2,114.78
          TC-Kleben GmbH                                                     ❑   Contingent
                                                                             ❑   Unliquidated
          Carlstrabe 50                                                      ❑   Disputed
          Ubach-Palenberg, Germany 52531-
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.119    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $37,018.66
          TDG Transit Design Group Intl.                                     ❑   Contingent
                                                                             ❑   Unliquidated
          400-3780 Commerce Ct                                               ❑   Disputed
          North Tonawanda, NY 14120
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.120    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $29,738.78
          Teknoware Inc.                                                     ❑   Contingent
                                                                             ❑   Unliquidated
          673 Century Cir                                                    ❑   Disputed
          Conway, SC 29526-8278
                                                                            Basis for the claim:
          Date(s) debt was incurred

                                                 A101                       Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.121    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $242.05
          The Delivery Company                                               ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 60505                                                       ❑   Disputed
          Rochester, NY 14606-0505
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.122    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check alt that apply     $1,075.00
          The Pallet Express Corp.                                           ❑   Contingent
                                                                             ❑   Unliquidated
          1069 Lyell Ave                                                     ❑   Disputed
          Rochester, NY 14606-1958
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.123    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check alt that apply.    $9,367.79
          Thruway Fasteners, Inc.                                            ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 766                                                         ❑   Disputed
          North Tonawanda, NY 14120-0766
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number        6945




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 18 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 44 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number ,Ar known)
              Name

 3.124    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.   $18,873.28
          Tompkins Metal Finishing                                           ❑   Contingent
                                                                             ❑   Unliquidated
          6 Apollo Dr                                                        ❑   Disputed
          Batavia, NY 14020-3002
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.125    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply     $8,693.50
          Tonnard MFG Corp.                                                  ❑   Contingent
                                                                             ❑   Unliquidated
          715 Spring St                                                      ❑   Disputed
          Corry, PA 16407-2125
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number                                   Is the claim subject to offset?     No    ❑ Yes


 3.126    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.     $135.00
          Toyotalift Northeast, LLC                                          ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 21996                                                       ❑   Disputed
          New York, NY 10001
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number        4560

 3.127    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $2,448.09
          Twisted Metal Inc.                                                 ❑   Contingent
                                                                             ❑   Unliquidated
          1645 Lyell Ave Ste 154                                             ❑   Disputed
          Rochester, NY 14606-2331
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number

 3.128    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.    $4,830.14
          ULINE                                                              ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 88741                                                       ❑   Disputed
          Chicago, IL 60680-1741
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        6393                       Is the claim subject to offset?     No    ❑ Yes


 3.129    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply      $324.87
          UPS                                                                ❑   Contingent
                                                                             ❑   Unliquidated
          PO Box 809488                                                      ❑   Disputed
          Chicago, IL 60680-9488
                                                                            Basis for the claim:
          Date(s) debt was incurred

          Last 4 digits of account number        RRO7                       Is the claim subject to offset?     No    ❑ Yes


 3.130    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.       $79.75
          Upstate Metrology Inc.                                             ❑   Contingent
                                                                             ❑   Unliquidated
          6388 Niver Rd                                                      ❑   Disputed
          Conesus, NY 14435-9514
                                                                            Basis for the claim:
          Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    ❑ Yes
          Last 4 digits of account number




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 19 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 45 of 53
 Debtor       Seisenbacher Inc.                                                                       Case number 6„f known)
              Name

 3.131     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $1,275.08
           Van Hook Service Co., Inc.                                       O    Contingent
                                                                             ❑   Unliquidated
           76 Seneca Ave                                                    O    Disputed
           Rochester, NY 14621-2317
                                                                            Basis for the claim:
           Date(s) debt was incurred

           Last 4 digits of account number                                  Is the claim subject to offset?     No    0 Yes


 3.132     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply    $27,647.06
           VI Manufacturing                                                 0    Contingent
                                                                             ❑   Unliquidated
           164 Orchard St                                                   O    Disputed
           Webster, NY 14580-3123
                                                                            Basis for the claim:
           Date(s) debt was incurred

           Last 4 digits of account number       2251                       Is the claim subject to offset?     No    0 Yes


 3.133     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $11,448.00
           Virtuous Cleaning Service                                        O    Contingent
                                                                             ❑   Unliquidated
           111 Throop St                                                    O    Disputed
           Palmyra, NY 14522-1117
                                                                            Basis for the claim:
           Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    0 Yes
           Last 4 digits of account number

 3.134     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $737.23
           VVG Befestigungstechnik GmbH & Co.                               O    Contingent
                                                                             ❑   Unliquidated
           Friedrich-Wohler-Strabe 44                                       O    Disputed
           Neumunster, Germany 24536-
                                                                            Basis for the claim:
           Date(s) debt was incurred
                                                                            Is the claim subject to offset?     No    0 Yes
           Last 4 digits of account number       3457

 3.135     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $573.01
           W.B. Mason                                                       O    Contingent
                                                                             ❑   Unliquidated
           PO Box 981101                                                    O    Disputed
           Boston, MA 02298-1101
                                                                            Basis for the claim:
           Date(s) debt was incurred

           Last 4 digits of account number       1570                       Is the claim subject to offset?     No    0 Yes


 3.136     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check alt that apply     $4,048.49
           Wilson Tool International, Inc.                                  O    Contingent
           CM# 9676                                                          ❑   Unliquidated
           PO Box 70870                                                     O    Disputed
           Saint Paul, MN 55170-0001
                                                                            Basis for the claim:
           Date(s) debt was incurred

           Last 4 digits of account number                                  Is the claim subject to offset?     No    0 Yes


 3.137     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check alt that apply.   $96,478.14
           Yarde Metals, Inc.                                               0    Contingent
                                                                             ❑   Unliquidated
           PO Box 781227                                                    O    Disputed
           Philadelphia, PA 19178-1227
                                                                            Basis for the claim:
           Date(s) debt was incurred

                                                 6112                       Is the claim subject to offset?     No    0 Yes
           Last 4 digits of account number



 Part 3:      List Others to Be Notified About Unsecured Claims




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 20 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 46 of 53
 Debtor       Seisenbacher Inc.                                                                    Case number ,Ar known)
              Name
4.List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
  of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                               On which line in Partl or Part 2 is the         Last 4 digits of
                                                                                                  related creditor (if any) listed?               account number, if
                                                                                                                                                  any

 Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.       $                              0.00
 5b. Total claims from Part 2                                                                        5b.   +   $                  2,070,585.20

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.                             2,070,585.20




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 21 of 21
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                              Main Document , Page 47 of 53
           Fill in this information to identify the case:

 Debtor name         Seisenbacher Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK, ROCHESTER DIVISION

 Case number(if known)
                                                                                                                                 ❑   Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
      ❑ No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
    ■ Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal     Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                      Welding Tables
             lease is for and the nature of
             the debtor's interest

                 State the term remaining                    28 Months and 12
                                                             Months                   Bluco Corporation
                List the contract number of                                           1510 Frontenac Rd
                 any government contract                     18741-1; 18741-4         Naperville, IL 60563-1755


 2.2.        State what the contract or                      Emmegi
             lease is for and the nature of
             the debtor's interest

                 State the term remaining                    9 Months
                                                                                      Intech Funding Corp.
                List the contract number of                                           201 E Huntington Dr Ste 201
                 any government contract                                              Monrovia, CA 91016-8010



 2.3.        State what the contract or                      Printers
             lease is for and the nature of
             the debtor's interest

                 State the term remaining                    11 Months and 54
                                                             Months                   Konica Minolta Premier Finance
                List the contract number of                  5072454; 25409855;       PO Box 41602
                 any government contract                     62049309                 Philadelphia, PA 19101-1602


 2.4.        State what the contract or                      Towmotor
             lease is for and the nature of
             the debtor's interest

                 State the term remaining                    47 Months
                                                                                      ProLift, Inc.
                List the contract number of                                           1835 Dale Rd
                 any government contract                     162658                   Buffalo, NY 14225-4909




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 2
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,        Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                                Main Document , Page 48 of 53
Debtor 1 Seisenbacher Inc.                                                                  Case number(Ifknown)
             First Name               Middle Name                 Last Name



            Additional Page if You Have More Contracts or Leases


 2. List all contracts and unexpired leases                                   State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired
                                                                              lease

 2.5.        State what the contract or                     Forklift
             lease is for and the nature of
             the debtor's interest

                 State the term remaining                   56 Months
                                                                                   Toyota Industries Commercial Finance Inc
               List the contract number of                                         PO Box 660926
                any government contract                     10465308               Dallas, TX 75266-0926




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                Page 2 of 2
Software Copyright (c) 2021 CINGroup - www.cincompass.com
             Case 2-21-20022,                       Doc 1,      Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                               Main Document , Page 49 of 53
            Fill in this information to identify the case:

 Debtor name         Seisenbacher Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK, ROCHESTER DIVISION

 Case number(if known)
                                                                                                                              ❑    Check if this is an
                                                                                                                                   amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

       1. Do you have any codebtors?

 ❑    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
 ■    Yes

     2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
        Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
        creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
              Column 1: Codebtor                                                                          Column 2: Creditor


              Name                             Mailing Address                                     Name                             Check all schedules
                                                                                                                                    that apply:
      2.1     Seienbacher                                                                           City of Rochester               ❑D
              GmbH                                                                                                                  ■ E/F        3.29
                                                                                                                                    ❑ G




Official Form 206H                                                        Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
              Case 2-21-20022,                     Doc 1,     Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                             Main Document , Page 50 of 53
           Fill in this information to identify the case:

 Debtor name         Seisenbacher Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK, ROCHESTER DIVISION

 Case number(if known)
                                                                                                                ❑   Check if this is an
                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                               12/15

 Part 1:     Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       I a. Real property:
            Copy line 88 fromSchedule A/B                                                                                                 0.00

       1 b. Total personal property:
            Copy line 91A fromSchedule A/B                                                                                      490,058.08

       1 c. Total of all property:
            Copy line 92 fromSchedule A/B                                                                            $          490,058.08



 Part 2:     Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A1mount of claim, from line 3 of Schedule D                     $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a oSchedule E/F                                                                   0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b dichedule E/F                            +$        2,070,585.20



 4.    Total liabilities
       Lines 2 + 3a + 3b                                                                                                   2,070,585.20




 Official Form 206Sum                                   Summary of Assets and Liabilities for Non-Individuals                         page 1
Software Copyright (c) 2021 CI NGroup - www.cincompass.com
             Case 2-21-20022,                      Doc 1,     Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                                             Main Document , Page 51 of 53
       SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING

           I, Werner Pumhosel, the undersigned and representative of Siesenbacher GmbH

(“GmbH”), which holds 100% of the outstanding shares of Siesenbacher Inc. (the “Company”), a

New York corporation, do hereby certify that the following is a true and correct copy of the

written consent of Siesenbacher, dated January 15, 2021, and that the said written consent has

not been modified or rescinded and are still in full force and effect on the date hereof:


                   WHEREAS, after due consideration, it is desirable and in the best
                   interest of the Company, its creditors, shareholders, and other interested
                   parties, that a voluntary petition be filed by the Company seeking relief
                   under the provisions of Subchapter V of Title 11, United States Code (the
                   “Bankruptcy Case”), 11 U.S.C. §§101 et seq. (the “Bankruptcy Code”); it
                   is hereby

                   RESOLVED, that Mr. Andrew Callahan hereby is, authorized and
                   empowered, on behalf of and in the name of the Company, to execute and
                   verify such petitions under the Bankruptcy Code and to cause the same to
                   be filed with the United States Bankruptcy Court for the Western District
                   of New York at such time as the authorized representative executing the
                   petition on behalf of the Company shall determine, and it is further

                   RESOLVED, that Mr. Callahan is authorized, on behalf of and in the
                   name of the Company, to execute and file all petitions, schedules, lists
                   and other papers and to take any and all actions which they may deem
                   necessary or proper in the Bankruptcy Case; and it is further

                   RESOLVED, that Mr. Callahan is authorized and directed, on behalf of
                   and in the name of the Company, to retain the law firm of Nixon Peabody
                   LLP as bankruptcy counsel to the Company; and it is further

                   RESOLVED, that Mr. Callahan is authorized and directed, on behalf of
                   and in the name of the Company, to retain of Epiq Corporate
                   Restructuring, LLC as claims and administrative agent to the Company;
                   and it is further

                   RESOLVED, that Mr. Callahan is authorized and empowered to cause
                   the Company as deemed appropriate to enter into, execute, deliver,
                   certify, file, record and/or perform, such agreements, instruments,
                   motions, affidavits, applications for approvals or ruling of governmental
                   or regulatory authorities, certificates and other such documents and take
                   any such actions as are, in his judgment, necessary, proper or desirable to

12537092.1
4817-2144-3539.3
Case 2-21-20022,           Doc 1,    Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                    Main Document , Page 52 of 53
                   prosecute the Bankruptcy Case and to carry out and put into effect the
                   purposes of the foregoing resolutions, their authority thereunto to be
                   evidenced by the taking of such actions; and it is further

                   RESOLVED, that any and all past actions heretofore taken by Mr.
                   Callahan, officers of the Company, and the Board, in the name of an on
                   behalf of the Company, in furtherance of any or all of the preceding
                   resolutions be, and the same hereby are, ratified and approved.


           IN WITNESS WHEREOF, I have hereunto set my hands this 15
                                                                 __th day of January,

2021.



                                                 By: ________________________________




                                                  -2-
12537092.1
4817-2144-3539.3
Case 2-21-20022,           Doc 1,    Filed 01/19/21, Entered 01/19/21 18:36:26, Description:
                                    Main Document , Page 53 of 53
